DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-22 in the reply filed on 27 July 2022 is acknowledged.
Claims 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 July 2022.

Specification
Para. [0064] describes “With reference to FIG. 10B, first, the axial trenches 156 are lined with a sacrificial layer 156,”. However, axial trench is 156 and sacrificial layer is 158, see [0065].  
Appropriate correction in the specification is required.

Claim Objections
Claims 1 and 17- 19 are objected to because of the following informalities:  
Claims 1 and 17- 19, line 1: “comprising the steps of” should read -- comprising stapes of --

Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17-19 recites the limitation "the steps of" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 line 3 recites “at least partially aligning the plurality of body segment channels in each substrate of the plurality of substrates to form a plurality of axial trenches” the limitation which renders claim indefinite because it is unclear the body segment channels are aligned with what. Would the body segment channels of each substrates be aligned with the body segment channels of other substrate? The specification para. [0068] describes, “[I]n FIG. 11B, the wafers 150, 150' are at least partially aligned and joined to form a mm-deep axial trench 156.”, and in [0070], “the wafers 150 each have a thickness of about 100-900 pm, and between about two and twenty wafers 150 are aligned and joined to produce the axial trenches to form the probe array” in which, the specification fails to describe “aligning body segment channels” with what. Though, the claim has been interpreted as described in specification, the limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, claim 1 is indefinite. 

Claims 2-16 depend on claim 1 and claims 20-22 depend on claim 19. Therefore, claims 1-22 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 14-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Windmiller (US 11045142) in view of Stoeber (US 20160158514) and further in view of McAllister (McAllister et. al., PNAS, vol. 100, November 2003, pages 13755-13760).
Regarding claims 1 and 18, Windmiller teaches, 
A method of manufacturing a probe array (microneedles 5, Fig. 1), comprising the steps of: 
etching a plurality of substrates to form a plurality of body segment channels (through-silicon via 1, Figs. 1A, col. 8, lines 57-60); 
at least partially aligning the plurality of body segment channels in each substrate of the plurality of substrates to form a plurality of axial trenches (see modified Fig. 1A below, microneedles 5 are positioned on an anterior surface of die 10 with CMOS circuitry 30 on a posterior surface of the die 10, and an interconnect between the microneedles 5 and the CMOS circuitry 30 is enabled by the presence of through-substrate vias 1 positioned collinearly with the microneedles 5 and a conductive trace 45, col. 9, lines 20-25); 

[AltContent: textbox (axial trenches)][AltContent: arrow][AltContent: arrow][AltContent: textbox (body segment channel)][AltContent: arrow]
    PNG
    media_image1.png
    255
    410
    media_image1.png
    Greyscale

Modified Fig. 1A, Windmiller.

Windmiller does not teach lining the axial trenches with a sacrificial layer or filling with a probe material or separating the probes and etching the sacrificial layer. However, Stoeber teaches a method of fabricating metallic microneedles in which, 
lining the plurality of axial trenches with a sacrificial layer (mold pillar 110 or protective layer 112 may be first coated with a sacrificial layer, Fig. 1D, para. [0049, 0119]); 
separating the coated probes from the axial trenches (microneedle 120 provided by metal layer 118 may be removed from mold pillar 110 by any suitable method, para. [0114]); and 
etching the sacrificial layer on the coated probes (sacrificial layer may be at least partially dissolved, depleted or destroyed to permit microneedle 120 to be removed from mold pillar 110, para. [0120]).
Therefore, in view of the teachings of Stoeber, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of the probe array taught by Windmiller and coating the axial trenches with a sacrificial liner, separating and etching the sacrificial layer after depositing a metal layer 118 on a conducting layer 114 as taught by Stoeber para . [0109] so that it enables to separate the microneedle from the mold pillar while manufacturing a microneedle probe array.
Though, Windmiller in col. 4, lines 65-68 and in Figs 1 and 1A teaches a silicon-fabricated microneedle and a method of fabricating CMOS and MEMS on opposing surfaces of a substrate whereby interconnect between the two systems is facilitated by through-silicon vias, Windmiller does not teach filling the lined axial trenches with a probe material. However, McAllister teaches a fabrication method of an array of micrometer scale needles used for drug delivery in which, silicon molds were made by directly etching arrays of cylindrical holes through the entire thickness of a silicon wafer by using inductively coupled plasma RIE to generate hollow lumens for silicon microneedles in which, 
at least partially filling the lined axial trenches with one or more layers of probe material to form coated probes (molds were used to fabricate hollow straight walled microneedles out of metal, page 13755, see Section: Fabrication of Microneedle Molds).
Therefore, in view of the teachings of McAllister, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of the probe array taught by Windmiller to replace the substrate forming method with an etching method and to fill the axial trenches with a probe material after coating with a sacrificial layer so that it enables to fabricate metal microneedles for a neural interface. Assembling of microarray molds to form negative mold cavities and forming a large variety of microneedles in a single array by merely mixing and matching of the modular mold segments and then molding micro or nano needle array is known in the art. If applicant disagrees see Ross (US 20130144217) Figs. 11 to 23. 

Regarding claim 19, Windmiller in view of Stoeber and McAllister teaches all limitations. Windmiller further teaches, 
bonding the electrode wafer and the interconnection wafer (first substrate is bonded to the second substrate, col. 2, line 65). 
etching at least part of the electrode wafer to form a plurality of shank portions corresponding to the plurality of electrode tip portions, each shank portion and corresponding electrode tip portion comprising a probe; and electrically connecting each electrode tip portion to a proximal end of each corresponding shank portion (microneedles 5 are positioned on an anterior surface of die 10 with CMOS circuitry 30 on a posterior surface of the die 10, and an interconnect between the microneedles 5 and the CMOS circuitry 30 is enabled by the presence of through-substrate vias 1 positioned collinearly with the microneedles 5 and a conductive trace 45 see col. 9, lines 20-25 and microneedles 5 is on a posterior pad 11 with stud bumps/sold balls/conductive epoxy 23 between the posterior pads 11 and anterior pads 17 col. 8, lines 55-57 and microneedle 5 connected to die 10 through solder balls 23, col. 10, lines 1-5, Figs 1A to 1E).

Regarding claims 15 and 22, Windmiller further teaches, 
[Claim 15]. The method of claim 1, further comprising the step of bonding the plurality of aligned substrates (first substrate is bonded to the second substrate, col. 2, line 65) before the lining step.
[Claim 22]. The method of claim 19, further comprising the step of patterning a distal end of the interconnection wafer to form a contact pad for each probe (posterior pads 11 and anterior pads 17, Fig. 1A).

Regarding claims 2-4, 14 and 20-21, Windmiller does not teach the claimed limitations. However, Stoeber further teaches, 
[Claim 2]. The method of claim 1, wherein the lining step, the filling step, or both involve gas- phase depositing (coatings may be applied by any suitable method including, by way of non-limiting example, electroplating, sputtering, evaporation, chemical vapor deposition and/or the like, para. [0129]).

[Claim 3]. The method of claim 1, wherein the lining step, the filling step, or both involve metal electroplating (see para. [0129]).

[Claim 4]. The method of claim 1, wherein the lining step, the filling step, or both involve polymer molding (mold pillar may be fabricated to extend away from a substrate comprise any suitable material including silicon, glass, Pyrex®, quartz, polymer, metal, see para. [0038]).

[Claim 14]. The method of claim 1, wherein the filling step is performed to create a hollow core (microneedles 120 may comprise apertured or so-called hollow microneedles 120, para. [0127]) in one or more of the coated probes, and a tip end of the one or more coated probes is etched to form a microfluidic channel (hollow i.e. apertured microneedles 120 may be used for direct injection of agents, para. [0146]).

[Claim 20]. The method of claim 19, further comprising the step of lining each probe with an insulation layer and etching at least part of the insulation layer to form a conductive tip end (tips 110A of mold pillars 110 may be sharpened e.g. isotropically using an etching process e.g. dry etching, para. [0045]).

[Claim 21]. The method of claim 20, further comprising the step of metallizing the conductive tip end (see tip 110A of the mold pillar 110 having metal layers 118 and 118A, Fig. 1F, para. [0111].
Therefore, in view of the teachings of Stoeber, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of the probe array taught by Windmiller replace the lining and filling method with electroplating, sputtering, evaporation, chemical vapor deposition as taught by Stoeber so that it enables to manufacture a microneedle neural probe array.

Regarding claim 16, Windmiller does not teach the claimed limitations. However, McAllister further teaches,
 wherein at least some of the body segment channels are grouped to form a probe cluster in the probe array (see Fig. 2). 
Therefore, in view of the teachings of McAllister, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of the probe array taught by Windmiller to group or cluster selected microneedles as taught by McAllister so that it enables to form distinct groups of microneedle probes for separate recording and/stimulation.  

Claim(s) 5-8, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Windmiller in view of Stoeber and McAllister as applied to claim 1 above, and further in view of Tang (Tang et.al., 2017 IEEE International Conference on Micro Electro Mechanical Systems (MEMS), page 700-703). 
Regarding claims 5-8 and 11-12, modified Windmiller does not teach axial trenches have different axial trench lengths or a variable depth axial diameter or the etching step comprises aspect ratio dependent etching (ADRE) that involves a deep reactive ion etching (DRIE) or isotropic etching. However, Tang teaches a deep-reactive-ion-etching process developed specifically for etching ultra-deep structures in thick silicon wafers with high aspect-ratio and straight sidewalls across a wide range in which,  
[Claim 5]. The method of claim 1, wherein the number of body segment channels are not the same in one or more of the plurality of substrates such that at least some axial trenches have different axial trench lengths (see Fig. 2).

[Claim 6]. The method of claim 1, wherein one or more body segment channels have different diameters such that one or more axial trenches have a variable depth axial diameter (holes with different diameters ranging from 15 to 35 µm, see Section: Standard Fixed Parameter Process, and Fig. 2).

[Claim 7]. The method of claim 1, wherein the etching step (circular holes with various diameters as small as 25-35μm are etched all the way through 550μm thick silicon wafers with slight positive sidewalls, see page 700, second paragraph and Fig. 1) comprises aspect ratio dependent etching (ADRE) that involves a deep reactive ion etching (DRIE) lag effect that at least partially forms at least some body segment channels with a tapered end portion (advanced DRIE process to address these shortcomings for ultra-high aspect-ratio ultra-deep etching of silicon structures, page 700, second paragraph). 

[Claim 8]. The method of claim 1, wherein the etching step comprises the steps of: isotropic etching (one can perform an anisotropic RIE etch, an isotropic etch, page 701, see Section Advanced DRIE with Ramped Process Parameters) of a backside of at least one substrate of the plurality of substrates; and through-substrate DRIE etching a tapered end portion (tapered sidewall and converged trench bottom, page 702, Fig. 2).

[Claim 11]. The method of claim 1, wherein each substrate of the plurality of substrates has a thickness in a range of about 100-900 μm (550 μm thick silicon wafers, page 700), and 2-20 substrates are at least partially aligned to create a plurality of axial trenches, each axial trench having an axial trench length of about 1- 2 mm (DRIE of narrow trenches 2-10μm wide and >1000μm in length in 500μm thick silicon wafers, see Fig. 2, page 702, Section: Deep HAR Trenches).

[Claim 12]. The method of claim 11, wherein each substrate of the plurality of substrates has a thickness of about 500 m, and 4 substrates are at least partially aligned to create a plurality of axial trenches, each axial trench having an axial trench length of about 1.7 mm (see Fig. 2, page 702, Section: Deep HAR Trenches).
Therefore, in view of the teachings of Tang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of the probe array taught by Windmiller to replace the etching method of the substrates with the deep reactive ion etching as taught by Tang so that it enables to form body segment channels and hence high aspect ratio axial trenches having different axial trench lengths while manufacturing a probe array. 
  
Regarding claim 17, Windmiller in view of Stoeber and McAllister teaches all limitations except the steps of aspect ratio dependent etching (ADRE) a substrate to form a plurality of body segment channels; using a deep reactive ion etching (DRIE) lag effect to at least partially form a plurality of axial trenches that include a tapered end portion at each of the body segment channels. However, Tang teaches a deep-reactive-ion-etching process developed specifically for etching ultra-deep structures in thick silicon wafers with high aspect-ratio and straight sidewalls across a wide range in which,  
aspect ratio dependent etching (ADRE) a substrate to form a plurality of body segment channels (advanced DRIE process to address these shortcomings for ultra-high aspect-ratio ultra-deep etching of silicon structures, page 700); 
using a deep reactive ion etching (DRIE) lag effect to at least partially form a plurality of axial trenches that include a tapered end portion at each of the body segment channels (600-800μm deep trenches with trench width as small as 10-20μm, and as large as 100μm in 1mm thick silicon wafers are etched with effectively suppressed ARDE effect, page 700, col. 2, first paragraph);  
Therefore, in view of the teachings of Tang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of the probe array taught by Windmiller to replace the etching method of the substrates with the deep reactive ion etching as taught by Tang so that it enables to form body segment channels and hence high aspect ratio axial trenches having different axial trench lengths while manufacturing a probe array. 


Allowable Subject Matter
Claims 9-10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claims 9-10  and 13 would be allowable for disclosing a method of manufacturing a probe array wherein at least some of the body segment channels are at least partially overlapping to form one or more coated probes with multiple recording/stimulation sites; some of the body segment channels are connected by one or more connecting passageways to form coated probes with multiple recording/stimulation sites;  the sacrificial layer is a cladding layer and the probe material is a waveguide having a higher refractive index than the cladding layer, and the probe array comprises a light source configured to transmit light through the waveguide.

Prior art reference Windmiller does not teach body segment channels that are overlapping to form probes with multiple recording/stimulation sites or body segment channels connected by connecting passageways or the sacrificial layer is a cladding layer and the probe material is a waveguide having a higher refractive index than the cladding layer, or the probe array comprises a light source configured to transmit light through the waveguide. Though prior art reference Stoeber teaches a sacrificial layer, Stoeber fails to teach multiple recording/stimulation sites or body segment channels connected by connecting passageways or the sacrificial layer is a cladding layer and the probe material is a waveguide having a higher refractive index than the cladding layer and the probe array comprises a light source configured to transmit light through the waveguide. Prior art reference McAllister or Tang does not teach body segment channels connected by connecting passageways or the sacrificial layer is a cladding layer and the probe material is a waveguide and the probe array comprises a light source configured to transmit light through the waveguide. Therefore claims 9-10 and 13 would be allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Wang (US 20170347925) teaches a method and system for biosensing and drug delivery by detecting an analyte and/or releasing a biochemical into a biological fluid, the device includes an array of hollowed needles. 
Prior art of record Stumber (US 20130165872) teaches a method for producing silicon microneedle arrays with drilled holes by laser drilling using a laser that is positioned relative to a microneedle and the hole is drilled into the microneedle array.
Prior art of record Ross (US 20130144217) teaches an injection molded device including microneedles having a plurality of nano-sized structures using molds assembled from a plurality of mold segments, each defining portions of the microneedles.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729